PD-0597-15
                                                                                              COURT OF CRIMINAL APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                           Transmitted 12/17/2015 12:49:16 PM
              DALLAS COUNTY                                                                  Accepted 12/17/2015 12:50:20 PM
                                                                                                               ABEL ACOSTA
              DISTRICT ATTORNEY                                                                                        CLERK
              SUSAN HAWK



        December 17, 2015                                                        December 17, 2015


        VIA E-FILE

        Mr. Abel Acosta, Clerk
        Court of Criminal Appeals of Texas
        P.O. Box 12308
        Capitol Station
        Austin, Texas 78711

               Re: Shortt, Bernard Winfield
               CCA No. PD-0597-15
               Trial Court Cause No. F07-00193-M

        Dear Mr. Acosta:

        I will present oral argument in the Court for the above-referenced case
        on Wednesday, January 13, 2016, at 9:00 a.m.

        Sincerely,

        /s/Marisa Elmore

        Marisa Elmore
        Assistant District Attorney
        Dallas County, Texas
        (214) 653-3629

        cc:      Mr. Michael Mowla (via e-file)
                 Ms. Lisa McMinn (via e-file)




Frank Crowley Courts Building, 133 N. Riverfront Blvd., LB 19 (10th floor), Dallas, Texas 75207-4399 (214) 653-3600